PER CURIAM.
We affirm the Order Denying Motion to Vacate Order of Modification because the findings are supported by competent, substantial evidence and we cannot say that the holding constitutes an abuse of discretion. Appellant also complains about the trial court’s failure to rule on her request for attorney’s fees and costs. Appellee concedes error. On remand, the trial court shall rule on appellant’s request for attorney’s fees and costs.
AFFIRMED and REMANDED, with directions.
WEBSTER, BROWNING and POLSTON, JJ., concur.